DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“dispensing element” in claim 1;
the “sampling device” and “monitoring device” in claim 11 (which elements are not positively recited); 
“connecting piece” in claim 12;
“sampling element” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite. The term " substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of “horizontally” is covered by the recitation of “substantially horizontally” recited in claim 1. Further, the drawings only show that the components are positioned horizontally, and .
With regard to claim 3, the recitations thereof are a double inclusion of limitations already recited in claim 1, and it is therefore unclear if applicant intends to duplicate the features that are recited in claim 3, or if the recitations in claim 3 are actually referring back to the features of claim 1.
With regard to claim 14, the recitation of how the apparatus is used, without reciting any steps to perform the use, renders the claim indefinite (see MPEP 2173.05(q).
Claims 2-14 depend from claim 1, and thus incorporate the indefiniteness issues thereof.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject As noted above, claim 3 merely duplicates features already recited in claim 1, and does not recite any additional features to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is a use claim that fails to set forth any steps (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2014/0239016 (Kawata).
With regard to claim 1, Kawata discloses a dispensing apparatus for packaging a material (paragraph [0003]), wherein the dispensing apparatus comprises: a vertical and downwardly tapering hopper element in which the material being dispensed is arranged (hopper 1, paragraphs [0011], [0022], [0026], Fig. 1), comprising more than two side walls with corners therebetween (paragraph [0026]): at least two elongated plate-shaped parts, attached substantially horizontally in connection with at least two side walls of the hopper element so as to extend from one corner of the hopper element to another (see plate-shaped holder portions 113 positioned on each side of the hopper 1, as best seen in Fig. 1; paragraph [0028]), a dispensing element (nozzle 12) arranged at a tapering end of the hopper element (see Fig. 1), through which dispensing element the material is dispensed (paragraph [0029]); at least one vibrator (32) arranged in connection with the hopper element to provide vibration of the hopper element via at least one of the at least two elongated plate shaped parts to the side walls of the hopper 
With regard to claim 2, which depends from claim 1, Kawata discloses wherein the hopper element comprises at least four side walls (paragraph [0026], note that in order to have the disclosed four corners, there must inherently be four side walls).
With regard to claim 3, which depends from claim 1, Kawata discloses an interior coating is arranged at an inner surface of the side walls of the hopper element (paragraph [0025]).
With regard to claim 5, which depends from claim 1, Kawata discloses two elongated plate-shaped parts arranged at opposite side walls of the hopper element (see annotated Fig. 1 below).

    PNG
    media_image1.png
    810
    715
    media_image1.png
    Greyscale

With regard to claim 7, which depends from claim 1, Kawata discloses the at least two elongated plate-shaped parts are arranged at an outer surface of the side walls of the hopper element (see Fig. 1).
With regard to claim 8, which depends from claim 1, Kawata discloses the dispensing element comprises at least a reducer element (see Fig. 1, nozzle 12 has a passage 1a that becomes smaller downward; paragraph [0029]).
With regard to claim 9, which depends from claim 1, Kawata discloses the dispensing element comprises a reducer element and a dispensing mouth element (see Fig. 1, nozzle 12 has a passage 1a that becomes smaller downward, and includes output port 121; paragraph [0029])
With regard to claim 10, which depends from claim 8, Kawata discloses the reducer element is a downwardly tapering element (see Fig. 1, nozzle 12 has a passage 1a that becomes smaller downward; paragraph [0029]).
With regard to claim 12, which depends from claim 1, Kawata discloses the at least two elongated plate-shaped parts comprise at least one connecting piece (Fig. 2, paragraph [0061] “the vibrator 32 is fixed to the hopper holder 31 using a mounting portion 32a made of a metal plate”) for connecting the at least one vibrator with the elongated plate-shaped part.
With regard to claim 14, which depends from claim 1, Kawata discloses the apparatus is used for handling and dispensing materials produced in industry (at least abstract and paragraphs [0002], [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2014/0239016 (Kawata) in view of U.S. patent no.  5,533,650 (Conrad et al.).
With regard to claim 4, which depends from claim 3, Kawata discloses that the hopper includes a coating (as discussed above with respect to claims 1 and 3), but does not disclose coating panels attached to sidewalls of the hopper to form the coating.  However, the use of coating panels attached to sidewalls of a hopper to form a coating is known from Conrad (see at least col. 5, lines 7-35).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the coating panels taught by Conrad for the coating disclosed by Kawata, since doing so would be an obvious substitution of one mechanism for providing a coating with another mechanism for providing a coating, with the expected results that the coating panels would provide a coating.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2014/0239016 (Kawata) in view of U.S. patent no. 521,951 (Fallis).
With regard to claim 6, which depends from claim 1, Kawata discloses two sets of elongated plate-shaped parts arranged at least at every other side wall of the hopper element (see Fig. 1), but fails to disclose three elongated plate-shaped parts arranged at least at every other side wall of the hopper element (in other words, at least six sidewalls with at least three elongated plate-shaped parts).  However, Fallis discloses a hopper construction having six sidewalls (see at least Fig. 2).  Accordingly, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the hopper of Kawata with six sidewalls, and having the elongated plate-shaped parts positioned at every sidewall (thus meeting the limitation that the elongated plate-shaped parts are arranged at least at every other side wall), since doing so would afford the greatest amount of strength and storage capacity in proportion to the amount of metal used and the area of ground occupied by the hopper (Fallis page 1,lines 14-17).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2014/0239016 (Kawata) in view of U.S. patent no. 6,450,754 (Catton).
With regard to claim 11, which depends from claim 8, Kawata discloses a reducer elopement (as discussed in detail above), but fails to disclose an opening (it is noted that any opening would be able to perform the intended use of being for a sampling or monitoring device).  However, the use of openings on reducer elements is well-known at least from Catton (see access door 44).  Therefore, it would have been .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2014/0239016 (Kawata) in view of U.S. patent no. 3,279,259 (Haley et al.).
With regard to claim 13, which depends from claim 1, Kawata discloses all of the recited features, as discussed in detail above, with the exception of at least one sampling element for taking a sample of the material to be dispensed.  However, the use of sampling elements is well-known in the art, as taught at least by Haley (see sampling screw 12).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the device of Kawata with a sampling element as taught by Haley in order to take samples of the material as it is discharged (see Haley col. 1, lines 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s attention is directed to CN 203392430 U, which discloses a vibrating plate 10 and driver 9 attached to a sidewall of a hopper 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754